t c summary opinion united_states tax_court justin m rohrs petitioner v commissioner of internal revenue respondent docket no 14109-08s filed date justin m rohrs pro_se michael a skeen and sarah sexton specially recognized for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue this opinion shall not be treated as precedent for any other case for petitioner’s tax_year respondent determined a dollar_figure income_tax deficiency and a dollar_figure accuracy-related_penalty under sec_6662 the issues for our consideration are whether petitioner is entitled to a casualty_loss deduction for and whether petitioner is liable for the sec_6662 accuracy-related_penalty background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when his petition was filed on date petitioner purchased a ford f-350 pickup truck for dollar_figure on date petitioner attended a gathering at a friend’s house anticipating that he would be drinking alcohol he arranged for transportation to and from his home after returning home petitioner decided to drive to his parents’ house on the way there he failed to successfully negotiate a turn and his truck slid off an embankment the truck rolled over and was severely damaged because his blood-alcohol level was dollar_figure percent he was cited and arrested for driving under the influence of alcohol dui the legal threshold for blood-alcohol level in the state of california is dollar_figure percent he was then taken to the hospital petitioner’s loss claim filed with his automobile insurance carrier was denied in accordance with the terms of his policy because of his dui citation and arrest on date petitioner filed his form_1040 u s individual_income_tax_return on that return he claimed a dollar_figure casualty_loss deduction for the damage to his truck on date respondent issued a notice_of_deficiency disallowing petitioner’s casualty_loss deduction and determining a dollar_figure income_tax deficiency and a dollar_figure sec_6662 accuracy-related_penalty for petitioner’s tax_year on date petitioner filed a timely petition with this court discussion sec_165 allows a deduction for losses not_compensated_for_by_insurance_or_otherwise if a loss is not incurred in connection with a trade_or_business or in a transaction entered into for profit it may be deducted by an individual if it arises from a fire storm shipwreck or other_casualty or from theft except as provided in sec_165 sec_165 there is no question about whether petitioner’s loss generally qualified as a casualty_loss under sec_165 although negligence may not be a bar to a casualty_loss deduction courts have held that gross negligence may be 46_tc_302 in addition sec_1_165-7 income_tax regs provides that an automobile may be the subject of a casualty_loss when the damage is not due to the willful act or willful negligence of a taxpayer petitioner concedes that his act of driving while intoxicated constitutes negligence petitioner however disagrees with respondent’s contention that his behavior rose to the level of gross or willful negligence thereby barring a casualty_loss deduction neither the internal_revenue_code nor the underlying regulations define willful negligence for purposes of sec_1_165-7 income_tax regs respondent argues that the definitions of willful negligence and gross negligence are supplied by caselaw respondent relies upon people v bennett p 2d cal in support of his position in people v bennett supra a driver was convicted of vehicular manslaughter and gross negligence while driving under the influence of alcohol before driving mr bennett and three friends shared the entire contents of a keg of beer he was then involved in a single-car accident in which one of his friends died mr bennett’s blood-alcohol level was measured at dollar_figure percent hours after the accident in affirming his conviction the california supreme court defined gross negligence as the exercise of so slight a degree of care as to raise a presumption of conscious indifference to the consequences id pincite the court further explained that the state of mind of a person who acts with conscious indifferences to the consequences is simply ‘i don't care what happens’ id quoting people v olivas cal rptr ct app the court held that conscious indifference could be inferred from the severity of defendant’s intoxication one who drives with a very high level of intoxication is indeed more negligent more dangerous and thus more culpable than one who drives near the legal limit of intoxication just as one who exceeds the speed limit by miles per hour exhibits greater negligence than one who exceeds the speed limit by miles per hour id pincite quoting people v von staden cal rptr ct app we agree with petitioner that his actions did not amount to willful or gross negligence while petitioner’s decision to drive after drinking was negligent that alone does not automatically rise to the level of gross negligence ‘ g ross negligence cannot be shown by the mere fact of driving under the influence and violating the traffic laws ’ id pincite emphasis added quoting people v von staden supra pincite the overall circumstances of the defendant’s actions including the level of intoxication and or the manner in which he drove must be considered id pincite the circumstances do not support a holding that petitioner was willfully or grossly negligent petitioner’s level of intoxication and the manner in which he drove do not suggest that he was consciously indifferent to the hazards of drunk driving unlike the defendant in people v bennett supra petitioner was less impaired and not severely intoxicated when he chose to drive at the time of the accident petitioner’s blood-alcohol level was dollar_figure percent which is slightly over california’s legal limit of dollar_figure percent see cal veh code sec west further and significantly distinguishing petitioner’s situation from that in people v bennett supra petitioner made arrangements not to drive immediately after consuming alcohol he arranged for transportation home and thus allowed some time for his body to process the alcohol before driving if petitioner truly did not care what happened he would not have gone to the trouble to arrange for transportation likewise there is no evidence in the record that petitioner was aware his actions would result in injury in addition there was no evidence that excess speed or alcohol directly caused petitioner’s accident on brief petitioner claimed he lost control of his vehicle because of the windy conditions on the road and no evidence was presented at trial as to what the precise cause of petitioner’s accident was in the alternative respondent contends that petitioner’s casualty_loss deduction should not be allowed because to do so would frustrate public policy courts have disallowed deductions where national or state public policy would be frustrated by the allowance of a deduction 320_us_467 however this rule is not applied indiscriminately 356_us_30 t he test of nondeductibility always is the severity and immediacy of the frustration resulting from allowance of the deduction id california like most other states has a strong public policy against drunk driving carrey v dept of motor vehicles cal rptr ct app but the fact that petitioner’s loss may have resulted from his drunk driving does not ipso facto mean a casualty_loss deduction would severely and immediately frustrate public policy it has never been thought that the mere fact that an expenditure bears a remote relation to an illegal act makes it non-deductible commissioner v heininger supra pincite in cases where a deduction has been denied the taxpayers typically knew their actions encouraged an illegal activity or were illegal see 88_tc_677 arson affd without published opinion 867_f2d_605 1st cir 69_tc_75 drug trafficking affd per curiam 611_f2d_1160 5th cir 61_tc_497 counterfeiting 24_tc_199 extortion payment affd 247_f2d_233 2d cir affd on other grounds sub nom 247_f2d_237 2d cir hackworth v commissioner tcmemo_2004_173 illegal gambling in contrast petitioner believed that he was no longer impaired or intoxicated at the time he chose to drive moreover he had taken precautions to avoid driving immediately after drinking there was no evidence that intoxication high speed or reckless driving was the ultimate cause of petitioner’s accident where the taxpayer is reasonably unaware that he is doing something wrong it is less likely that allowance of a casualty_loss deduction would so severely frustrate public policy as to require disallowance in tank truck rentals inc v commissioner supra the taxpayer attempted to deduct as business_expenses fines imposed for violations of state maximum weight laws the court disallowed the deduction because the deduction of fines and penalties uniformly has been held to frustrate state policy in severe and direct fashion by reducing the ‘sting’ of the penalty prescribed by the state legislature id pincite by contrast allowing petitioner’s casualty_loss deduction would not in any way alleviate the sting of any punishment imposed by the state of california in california a first-time dui offense is punishable by imprisonment of at least hours and a fine of at least dollar_figure see cal veh code sec west supp petitioner’s casualty_loss deduction would have no impact on either the sentence or the fine this court is not empowered to judge petitioner’s actions from a criminal perspective or to punish him for his actions in reaching our decision we do not reflect upon or in any way condone the act of driving under the influence of alcohol it is our obligation to decide whether petitioner’s actions amounted to gross or willful negligence and or whether the allowance of a casualty_loss deduction in the setting of this federal_income_tax case would frustrate public policy we hold that petitioner is entitled to the claimed casualty_loss deduction and accordingly is not liable for the sec_6662 accuracy-related_penalty to reflect the foregoing decision will be entered for petitioner
